J-S14012-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES ELIJAH DICKSON                       :
                                               :
                        Appellant              :   No. 3072 EDA 2017

              Appeal from the Judgment of Sentence May 24, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0004796-2016,
              CP-51-CR-0004797-2016, CP-51-CR-0004798-2016,
              CP-51-CR-0004799-2016, CP-51-CR-0004800-2016,
              CP-51-CR-0004801-2016, CP-51-CR-0004802-2016


BEFORE:      LAZARUS, J., NICHOLS, J., and PELLEGRINI*, J.

MEMORANDUM BY LAZARUS, J.:                               FILED APRIL 23, 2019

        James Elijah Dickson appeals, pro se, from his judgment of sentence,

entered in the Court of Common Pleas of Philadelphia County, after he was

found guilty of three counts of first-degree murder,1 two counts of attempted

murder,2 two counts of aggravated assault on a police officer,3 two counts of

aggravated assault,4 four counts of simple assault,5 two counts of recklessly
____________________________________________


1   18 Pa.C.S. § 2502(a).

2   18 Pa.C.S. § 901.

3   18 Pa.C.S. § 2702(a)(6).

4   18 Pa.C.S. § 2702(a).

5   18 Pa.C.S. § 2701.


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S14012-19



endangering another person (REAP),6 and one count each of possessing a

firearm (prohibited)7 and possessing an instrument of crime (PIC).8 Dickson

was sentenced to three consecutive life sentences for the murder convictions.9

After careful review, we affirm.

        The trial court aptly summarized the facts underlying the instant case

as follows:

        During the evening of April 16, 2016, [Dickson] was hanging out
        at the home of his cousin, Alphonso Liverpool. Also at the home
        were Ziyon Laboy, Levi Almonte, Joel Almonte, Edwin Laboy, and
        Christine Chromiak. At some point, the group decided to walk
        over to [Dickson’s] home at 637 East Westmoreland Street in
        Philadelphia.   Along the way, they ran into Kenny Stowe.
        [Dickson] told Liverpool that he did not want Stowe to come over,
        and threatened that if Stowe did, he would kill Stowe and
        Liverpool. However, Stowe remained persistent about going to
        [Dickson’s] home with the group, so [Dickson] eventually relented
        and allowed Stowe to come over.

        Once at the home, the group ate, drank alcohol, and smoked
        marijuana and PCP. Stowe began to argue with [Dickson], so
        [Dickson] ejected Stowe from his home; however, [Dickson]
        allowed Stowe to return approximately twenty minutes later.
____________________________________________


6   18 Pa.C.S. § 2705.

7   18 Pa.C.S. § 6105.

8   18 Pa.C.S § 907.

9 The court also sentenced Dickson to concurrent terms of 20-40 years in
prison for attempted murder of one victim, 10-20 years’ imprisonment for
attempted murder of another victim, two terms of 4-8 years in prison for the
aggravated assault of two police officers, 5-10 years in prison for the
possession of a firearm by a prohibited person charge, and 1½-3 years’
imprisonment for the PIC charge. Due to merger, Dickson was not sentenced
on the aggravated assault, simple assault, or REAP convictions.


                                           -2-
J-S14012-19


     Once Stowe returned, he again argued with [Dickson], prompting
     [Dickson] to eject Stowe from his home a second time; however,
     like before, [Dickson] allowed Stowe to eventually reenter the
     home.

     At some point, a transgender individual came over, and [Dickson]
     went upstairs with the individual. After the individual left, Stowe
     told [Dickson] to “stop messing with boys,” and called [Dickson]
     a faggot. [Dickson] then told Liverpool to get Stowe out of his
     home, or he would kill them both. At the time, [Dickson] had a
     shotgun in his hand and proceeded to point it in Liverpool’s
     direction and pull the trigger; however, it was not loaded.
     [Dickson] then asked Liverpool and Joel Almonte to come upstairs
     with him, and there, Almonte admitted to unloading the shotgun
     earlier that evening because he felt unsafe in the home with the
     loaded gun. Almonte then went back downstairs, but Liverpool
     remained upstairs with [Dickson]. While the pair was upstairs,
     [Dickson] told Liverpool that the people downstairs were trying to
     kill him. Liverpool tried to convince [Dickson] otherwise, and
     eventually told him that he would go downstairs to see what was
     going on. Once downstairs, Liverpool warned Stowe that they had
     to leave immediately, but Stowe refused to leave, so Liverpool left
     alone.

     After Liverpool left, [Dickson] walked down the stairs with the
     shotgun, and shot Stowe, who was standing in the living room, in
     the head. Ziyon Laboy ran to the door; however, before he
     escaped, [Dickson] shot him twice in the arm. [Dickson] next shot
     Edwin Laboy, who was also in the living room at the time, in the
     head. After seeing [Dickson] shoot Edwin Laboy, Levi Almonte
     made his escape through the front door. Joel Almonte and
     Christine Chromiak ran into the kitchen and hid in two different
     corners. [Dickson] followed the pair into the kitchen with the
     shotgun in his hands, and eventually pointed the gun at Almonte.
     Almonte thereafter smacked the gun and ran away from the
     scene. After Almonte escaped, [Dickson] shot Chromiak three
     times.

     After the shootings concluded, [Dickson] called 911. While he
     remained on the line with the authorities, he barricaded himself in
     his home when police arrived. Police therefore secured the
     perimeter and called in the SWAT team. While members of the
     SWAT team were on the roof of [Dickson’s] home, [Dickson] shot
     through the roof at them. Eventually, [Dickson] exited his home
     without incident and was taken into custody. Once [Dickson] had

                                    -3-
J-S14012-19


       left the home, officers entered the premises and found the bodies
       of Stowe, Edwin Laboy, and Chromiak.          In addition, police
       recovered numerous spent shotgun casings and a camouflage -
       printed shotgun at the scene, as well as unspent shotgun casings
       on [Dickson's] person.

Trial Court Opinion, 1/17/19, at 4-6 (citations to notes of testimony omitted).

       After a three-day bench trial, Dickson was convicted of the above-stated

offenses and, on May 24, 2017, the court sentenced him to the above-

mentioned penalties. Dickson filed timely post-trial motions on May 25, 2017;

the court denied the motions on September 11, 2017. Dickson filed a timely

notice of appeal and pro se Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal.10         Dickson presents the following issues for our

consideration:

       (1)    The prosecutor did not present the forensic testing results
              and the physical evidence at [Dickson’s] trial.

       (2)    The crime scene unit[] staged a false crime scene.

       (3)    The medical examiner[] reported false autops[y] reports.

____________________________________________


10On September 19, 2017, Dickson filed a direct appeal from his judgment of
sentence. On October 6, 2017, the trial court asked this Court to remand the
matter for a Grazier hearing to determine whether Dickson sought to proceed
pro se on appeal. See Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).
Our Court complied with the request and remanded the case; the trial court
held a hearing on December 22, 2017, where Dickson stated that he wanted
to remain counseled. The Defender Association, however, subsequently
sought and was granted leave to withdraw. As a result, the court appointed
new counsel, Earl G. Kauffman, Esquire, to represent Dickson on appeal.
Attorney Kauffman, however, filed a statement of his intent to file an
Anders/McClendon brief and Dickson subsequently requested to proceed pro
se. Accordingly, this Court remanded the matter for a second Grazier
hearing, which the trial court held on June 22, 2018. The trial court
determined that Dickson’s waiver of counsel was knowing, intelligent, and
voluntary.

                                           -4-
J-S14012-19


        (4)   Did the prosecution witness “Joel Almonte[’s]” testimony
              establish[] that [Dickson’s] thought[]s were without an
              intentional killing [] and [made without] . . . malice or a
              specific intent to kill?

        (5)   Was [the] trial judge fact finding [and] clearly erroneous[]
              when [he] found [Dickson] guilty[] of first-degree murder?

Appellant’s Brief, at 3-4.

        We first note that Dickson has waived issues four and five by failing to

include them in his July 17, 2018 pro se Rule 1925(b) concise statement of

errors complained of on appeal. See Pa.R.A.P. 1925(b)(4)(vii) (“Issues not

included in the Statement and/or not raised in accordance with the provisions

of this paragraph (b)(4) are waived.”); see also Commonwealth v.

Hansley, 24 A.3d 410 (Pa. Super. 2011) (Dickson waived certain issues on

appeal when not raised in Rule 1925(b) statement).

        In his first issue, Dickson claims that the prosecution withheld physical

evidence that was submitted to criminologists for forensic DNA testing.

Specifically, he says that a swab for DNA from the shotgun used to shoot the

victims, a swab of blood from the step outside of the home where the victims

were found, and used and unused shotgun shells were not presented at trial.

He asserts that this evidence was material and, thus, constitutes a Brady11

violation.

        To establish a Brady violation, a Dickson must demonstrate:

        (1) the prosecution concealed evidence; (2) the evidence was
        either exculpatory or impeachment evidence favorable to him;
        and (3) he was prejudiced. To establish prejudice, [a Dickson]
____________________________________________


11   Brady v. Maryland, 373 U.S. 83 (1963).

                                           -5-
J-S14012-19


        must demonstrate a reasonable probability that, had the evidence
        been disclosed to the defense, the result of the proceeding would
        have been different. Impeachment evidence, which goes to the
        credibility of a primary witness against the accused, is critical
        evidence and it is material to the case whether that evidence is
        merely a promise or an understanding between the prosecution
        and the witness.

Commonwealth v. Packer, 146 A.3d 1281, 1289 (Pa. Super. 2016)

(citations omitted).

        In his brief, Dickson lists three questions at the end of his argument

section on the Brady issue.       Those questions concern whether he was

deprived of the testing results, whether this material evidence had probative

value    and   whether   the   prosecutor   intentionally   withheld   potentially

exculpatory physical evidence. See Appellant’s Brief, at 17. Dickson states,

“If [you] answer, Yes, to any question above[, then the] Appellant is entitled

to relief.” Id. at 18. Dickson has clearly failed to not only allege the elements

necessary for a successful Brady claim, but offers nothing to support an

argument that the prosecution actually concealed the evidence, that the

evidence was actually exculpatory or favorable to him, or that he was actually

prejudiced. Packer, supra. Thus, his claim fails.

        In his final two issues, Dickson contends that the crime scene unit

staged a false crime scene and that the medical examiner crafted false

autopsy reports. Dickson’s entire argument on these issues consists of the

following statement: “[T]he crime scene unit, and the medical examiner were

with [sic] intent to impair, and mislead with documents knowing it [sic] to be

false.” Appellant’s Brief, at 24. Dickson appends several copies of crime scene


                                      -6-
J-S14012-19



photos and medical examiner reports of two of the victims in an apparent

attempt to note inconsistencies between the photos and the findings.

      At trial, Dickson testified that he “believe[s]” he shot two of the victims

two times each. N.T. Trial, 5/24/17, at 8. When the assistant district attorney

noted that the medical examiner testified that one of those victims was shot

four times, and asked Dickson whether he thought the medical examiner was

wrong, he replied, “I would say no, sir.” Id. at 9. Doctor Lindsay Simon,

Philadelphia Associate Medical Examiner and an expert witness in the field of

forensic pathology, performed the post-mortem autopsies on two of the three

victims. The trial court notes that, in its fact-finding role, it chose to credit

Dr. Simon’s testimony that detailed the victim’s various injuries over that of

Dickson, including Dr. Simon’s testimony that the female victim was shot three

times. See N.T. Trial, 5/22/17, at 10-49 (testimony on direct examination).

The court also heard the testimony of a firearms examiner who testified

regarding the maximum capacity of a shotgun; Dickson specifically stated that

he did not dispute the examiner’s testimony. N.T Trial, 5/24/17, at 12.

      Whether Dickson shot the female victim two or three times does not

translate into a “doctored crime scene” or “false reports.” The bottom line is

that Dickson admitted he shot the victims multiple times, and that no one else

in the residence fired the shotgun. The court did not believe Dickson’s self-

serving testimony that consisted of a claim of self-defense.                See

Commonwealth v. Sanchez, 36 A.3d 24, 39 (Pa. 2011) (“The finder of fact

. . . exclusively weighs the evidence, assesses the credibility of witnesses, and

                                      -7-
J-S14012-19



may choose to believe all, part, or none of the evidence.”). Thus, we find no

merit to Dickson’s final two issues.

        Judgment of sentence affirmed.12

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/23/19




____________________________________________


12   We, herein, deny Dickson’s motion for remand.

                                           -8-